Dowling, J.:
The relator was engaged in business solely as a member of the firm, of Blyth & Bonner, his capital being employed in “ the business of buying and selling stocks, bonds and foreign exchanges as brokers on a commission basis, the stocks, bonds and foreign exchange thus dealt in not being owned or held by said firm but owned by its customers and included marginal accounts, and in the case of marginal accounts such stocks, bonds and foreign exchange were pledged to and held by incorporated banks and trust companies as collateral for loans thereon.”
This situation is similar to that set forth in the statement of facts concerning the relator in People ex rel. Broderick v. Goldfogle (213 App. Div. 677, and for the reasons therein assigned the present order annulling and vacating the assessment should be affirmed, with ten dollars costs and disbursements.
Clarke, P. J., Finch, McAvoy and Martin, JJ., concur.
Order affirmed, with ten dollars costs and disbursements.